Name: Commission Regulation (EEC) No 668/78 of 4 April 1978 amending Regulation (EEC) No 2118/74 laying down detailed rules for the application of the system of reference prices for fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 5 . 4 . 78 Official Journal of the European Communities No L 90/5 COMMISSION REGULATION (EEC) No 668/78 of 4 April 1978 amending Regulation (EEC) No 2118/74 laying down detailed rules for the appli ­ cation of the system of reference prices for fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 034/77 (2 ), and in particular Article 27 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2118/74 of 9 August 1974 laying down detailed rules for the application of the system of reference prices for fruit and vegetables (3 ) specifies the markets on which the prices of imported products to be taken into account for the purpose of calculating the entry price are recorded ; Whereas under present conditions the prices of substantial quantities of imported products are not recorded , which could give rise to a false assessment of the market situation ; whereas this state of affairs should be remedied by providing for prices to be recorded on all markets on which substantial transac ­ tions are made ; HAS ADOPTED THIS REGULATION : Article 1 The following third subparagraph is hereby added to Article 3 ( 1 ) of Regulation (EEC) No 2118 /74 : ' If , for a particular product, a particular country of dispatch and a particular day, a Member State esta ­ blishes that important transactions took place on markets other than those mentioned in Article 4, the prices to be taken into account for the purpose of calculating the entry price shall also include those quoted on these non-representative markets .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 April 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2 ) OJ No L 125, 19 . 5 . 1977, p. 1 . (3 ) OJ No L 220 , 10 . 8 . 1974 , p. 20 .